Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.       Claims 1, 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 9,924,493 to Govindassamy in view of U.S. Patent Pub. 2020/0404537 to Harada and U.S. Patent 6,771,960 to Otting. 

Regarding claims 1, 10 and 19, Govindassamy teaches a method for selecting a cell to be camped on (see Abstract), comprising:

selecting a first plurality of cells waiting to be camped on from a second plurality of cells in a candidate cell list (see column 2, line 64 to column 3, line 24, which teach decoding the PBCH for multiple cells and see step 1112 in Fig. 11B of Govindassamy, which teaches selecting a group (list) of related cells, as described in column 9, lines 44-49, regarding the newly recited “second plurality of cells”, it is noted that the cells may be grouped together, therefore the unselected groups (such as those with lower signal strength are the second plurality of cells); 
decoding a physical broadcast channel (PBCH) of each cell of the first plurality of cells (see step 1114 in Fig. 11B of Govindassamy, which teaches that all the PBCHs of the selected group of cells are decoded in parallel, as described in column 9, lines 49-51); 
selecting, from at least one of the first plurality of cells that comprises the PBCH that is successfully decoded, a first cell to continue waiting to be camped on (see step 1122 in Fig. 11B of Govindassamy, which teaches that the successfully decoded PBCHs (of the selected group of cells) are “selected to continue waiting for remaining SSS time offsets to be decoded”, as described in column 9, lines 58-65, and see also the above cited portion of columns 2-3 which teach that “This process continues until a successful PBCH decode, followed by a successful System Information (SI) decode, is performed for a cell (recited “first cell”) that is suitable based on the decoded SI”.)  
Therefore, although Govindassamy can be interpreted to teach these amended features of “selecting a first plurality of cells waiting to be camped on from a second plurality of cells in a candidate cell list”, Otting is added for a more explicit teaching.
In an analogous art, Otting teaches a system which forms a “first list” from a “second total list” of cells waiting to be camped on.  As described in column 5, lines 29-57, Otting teaches the process by which these carriers are added and then deleted from the list.  For example, cells 10,20,30,40,50,60 and 80 form the “second plurality of (all possible) cells” and the final list is carriers 30,40,50 and 60, which forms the “first plurality of cells” (“selected from the second plurality of cells”).  Otting also decodes the BCCH of each cell (recited PBCH) and then cell 30 is the selected (“first”) cell for camping and BSIC information is also decoded from cell 30.   
Therefore, as Govindassamy teaches decoding selected cells within a larger group of cells, and as Otting explicitly teaches selecting a first group of cells from a second total group, it would have been obvious to modify Govindassamy to further refine it’s group of selected cells to leave only desired cells to remain in the camping list and then to select the highest cell (such as cell 30 in Otting) to be the recited “first cell to continue waiting” and then camp on it, as recited.  
Regarding the features of “decoding remaining minimum system information (RMSI) of the first cell to obtain an RMSI decoding result; and 
determining the first cell as a cell to be camped on in response to the RMSI decoding result indicating that the first cell meets a camping criterion”, as described above, although Govindassamy and Otting teach parallel PBCH decoding, waiting for other system information to be decoded and select the “first cell”, as this other information is not explicitly “RMSI information”, Harada is added. 
In an analogous art, Harada teaches a system which decodes RMSI after PBCH as in sections [0033] and [0037].  As shown in Fig. 4 in steps 170 and 180, and as described in section [0109], Harada teaches that after the RMSI is successfully decoded, the cell is camped on.  Section [0071] teaches a neighbor list of cells.    
Therefore, as both Govindassamy, Otting and Harada teach decoding other cell specific information after PBCH decoding, and as Harada explicitly teaches that the other cell information is RMSI, it would have been obvious to modify Govindassamy with RMSI, as other remaining information is conventionally used to determine if a cell should be accessed/camped upon once the PBCH is decoded. 

Claims 2, 4-5, 7-8, 11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 10 and 19 above, and further in view of U. S. Patent Pub. 2017/0070931 to Huang. 

Regarding claims 2, 11 and 20 which recite “wherein before selecting the first plurality of cells, the method further comprises: obtaining an initial cell list through initial receive beam sweeping; obtaining the candidate cell list based on a barred cell list of a terminal and the initial cell list; and further selecting the first plurality of cells from the second plurality of cells in the candidate cell list based on a signal strength metric of each of the second plurality of cells”, although Harada teaches (see Fig. 1A) receiving the PBCHs while beam sweeping in sections [0024] and [0028] and also teaches measures signal strength in section [0214], Huang is added. 
In an analogous art, Huang teaches a system which selects cells based on a number of factors.  As described in sections [0069] and [0127], Huang teaches that each terminal is provided a candidate cell list, an access bared cell list, and RSRQ (signal strength metric) thresholds for each cell.    
Therefore, as Govindassamy, Otting and Harada teach selecting cells and measuring signal strength, and as Huang explicitly mentions each type of list and detecting signal strength, it would have been obvious to modify Govindassamy with these lists and strength thresholds, as Huang explicitly teaches the reasons all these lists and factors are conventionally used together.  

Regarding claims 4 and 13 which recite “further comprising determining that a second cell of the first plurality of cells is in the candidate cell list, wherein the second cell is in the initial cell list and is not in the barred cell list”, as Huang explicitly teaches the candidate and barred list and as conventional barred cells are not on the candidate list, the combination of references teach and/or render obvious this feature, as recited. 
Regarding claims 5 and 14 which recite “further comprising determining that a second cell of the first plurality of cells is in the candidate cell list, wherein the second cell is in the initial cell list and the barred cell list and does not meet a barring condition”, as described above, and as shown in Figs. 4 and 6 of Harada, barred cells may still be decoded if intra-frequency reselection is allowed (see step S210).  Therefore, as the combination of references teach both types of lists (Huang) and accessing a barred cell (when the barring condition (intra-frequency reselection is allowed) is not met, the combination of references teach and/or render obvious this feature. 
Regarding claims 7 and 16 which recite “wherein the signal strength metric comprises at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR)”, see for example, sections [0195] and [0214] of Harada, which teach all of RSRP, RSRQ and SINR, and see section [0127] of Huang, as recited. 
Regarding claims 8 and 17 which recite “wherein before selecting the first plurality of cells, the method further comprises: obtaining the candidate cell list through initial receive beam sweeping; selecting from the second plurality of cells, a third plurality of cells pre-waiting to be camped on based on a signal strength metric of a cell, wherein a quantity of the third plurality of cells is greater than or equal to a quantity of the first plurality of cells; and selecting the first plurality of cells from the third plurality of cells based on a barred cell list of a terminal”, as described above, Harada teaches beam sweeping and also teaches camping/measuring signal strength.
Additionally, Harada also teaches (in step S140 in Figs. 4 and 6) of accessing a barred cell and then subsequently determining if intra-frequency reselection is allowed and then the barred cell is accessed after a frequency switch.  As also described above, Huang teaches the candidate cell list and the barred cell list. Therefore, the combination of these references teach and/or render obvious these features, as recited, as selecting the barred cells (in addition to the candidate cells) is forming the “third plurality of cells” which is greater than just the candidate list of cells.    


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2 and 11 above, and further in view of U. S. Patent Pub. 2014/0086173 to Sadeghi. 

Regarding claims 3 and 12 which recite “wherein the barred cell list comprises at least one of a cell that is barred from being camped on based on a historical PBCH decoding result or a cell that is not barred from being camped on based on the historical PBCH decoding result and that comprises a previous RMSI that fails to be decoded”, Sadeghi is added. 

In an analogous art, Sadeghi teaches a system which selects cells based on a received PBCH or ePBCH (see Abstract).  As described in section [0331], Sadeghi teaches that if the PBCH and MIB are not able (failed) to be acquired, the cell is considered as barred.     
Therefore, as Govindassamy/Harada/Huang teach selecting cells and barred cell lists, and as Sadeghi explicitly teaches moving a cell to a barred list after failed PBCH decoding (which is the first recited alternative), it would have been obvious to modify the Govindassamy combination with this concept, as Sadeghi teaches the conventionality of not wasting wireless resources if cells cannot be accessed. 


Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 2 and 11 above, and further in view of U. S. Patent Pub. 2015/0365834 to Maurya. 

Regarding claims 6 and 15 which recite “further comprising: calculating the signal strength metric of each of the second plurality of cells; and selecting, from the second plurality of cells, cells with signal strength metrics within a top ranking as the first plurality of cells”, although Harada measures signal strength (section [0214]), as Otting, Govindassamy and Harada do not explicitly teach selecting the cell with the strongest signal strength, Maurya is added. 

In an analogous art, Maurya teaches a system which selects cells based on detected signal strength.  As described in section [0034] and as shown in Fig. 2, Maurya teaches that the terminal selects the cell for camping with the highest SNR.  Fig. 6 also selects another group of cells based on RSSI (in addition to SNR).  Therefore, the “second plurality of cells” in Maurya can be those with the highest SNR or cells having a high RSSI. 
Therefore, as Govindassamy and Harada teach selecting cells based on measured strength, and as Maurya explicitly teaches selecting the cell for camping as the highest SNR cell, it would have been obvious to modify Govindassamy with this feature of Maurya, as Maurya explicitly teaches the reasons for using the strongest cell.   
 Regarding claims 9 and 18 which recite “further comprising: selecting at least one cell that is not barred from being camped on and that is one of the at least one cell with the PBCH that is successfully decoded; and selecting a cell with a largest signal strength metric from the at least one cell that is not barred from being camped on as the enqueue cell.”, as described above, Hurata teaches selecting a non-barred cell and see sections [0034] and [0076] to [0080] as shown in Figs. 2 and 6 of Maurya, which teaches that the terminal selects the cell for camping with the highest SNR/RSSI. Therefore, the combination of references teach and/or render obvious these features. 





Response to Arguments
Applicant’s arguments filed June 13, 2022 with respect to claims have been considered but are now moot because the new grounds of rejection rely on the newly applied Otting reference to show selecting a smaller first list from a larger second list of “waiting to be camped on cells”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646